Title: To Thomas Jefferson from David Higginbotham, 9 July 1824
From: Higginbotham, David
To: Jefferson, Thomas


Dear Sir,
Morven
9th July 1824
I duly recd your favr of the 4th may last and had waited the result of the sale of your Tobo, but I understand on applying to Mr. T. J. Randolph last monday, that the proceeds can not be applyed as I expected from your letter, he says there will be no chance of paying any part of your bond to me sooner than next fall, this will disappoint me very much as I had counted on it before this time, from the understanding between us and made arrangements to use it, the Int. on the debt is now upwards of $1500, so that I am loosing upwards of $90. ⅌ annum, by the Int alone, even supposing I did not want to use the mony at this time, I still hope you will be able to make some arrangemt to Pay ½ the debt shortly as was agreed upon formerly.I am Ys EtcD. H.